        Case: 1:20-cv-02731-JPC Doc #: 5 Filed: 02/08/21 1 of 15. PageID #: 61




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


ROBERTA LINDENBAUM,
individually and on behalf of all others
similarly situated,
                                                         Civil Action No.: 1:20-cv-2731-JPC
             Plaintiff,
                                                         Judge J. Philip Calabrese
   v.


DIRECT ENERGY SERVICES LLC, a
Delaware limited liability company, and
JOHN DOE CORPORATIONS 1-10,

             Defendant.


                    DIRECT ENERGY SERVICES, LLC’S ANSWER
                TO PLAINTIFF’S FIRST AMENDED CLASS COMPLAINT

        Defendant Direct Energy Services LLC (“Direct Energy”) files this Answer to the

Amended Complaint and Demand for Jury Trial (“Complaint”) filed by Plaintiff Roberta

Lindenbaum (“Lindenbaum”) and respectfully shows the Court as follows:

                                PRELIMINARY STATEMENT

        Direct Energy admits only that Lindenbaum filed her Amended Complaint, seeking relief

under the Telephone Consumer Protection Act, 47 U.S.C. § 227 et al. Direct Energy denies the

remaining allegations contained in the first unnumbered paragraph of the Amended Complaint.

                                           PARTIES

        1.     Direct Energy lacks knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 1. To the extent that any response is required,

Direct Energy denies the allegations contained in Paragraph 1.
      Case: 1:20-cv-02731-JPC Doc #: 5 Filed: 02/08/21 2 of 15. PageID #: 62




       2.      Direct Energy admits only that it is headquartered in Houston, Texas and that it is

registered to do business in Ohio. Direct Energy denies the remaining allegations contained in

Paragraph 2.

       3.      Direct Energy lacks knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 3. To the extent that any response is required,

Direct Energy denies the allegations contained in Paragraph 3.

       4.      Direct Energy lacks knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 4. To the extent that any response is required,

Direct Energy denies the allegations contained in Paragraph 4.

       5.      Direct Energy lacks knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 5. To the extent that any response is required,

Direct Energy denies the allegations contained in Paragraph 5.

       6.      Direct Energy lacks knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 6. To the extent that any response is required,

Direct Energy denies the allegations contained in Paragraph 6.

                                JURISDICTION AND VENUE

       7.      Direct Energy denies the Court has subject matter jurisdiction because

Lindenbaum lacks Article III standing as she has not suffered an injury-in-fact.

       8.      Direct Energy admits only that it solicits business and has entered contracts within

the District. Direct Energy lacks knowledge or information sufficient to form a belief as to the

truth of the remaining allegations contained in Paragraph 8. To the extent that any response is

required, Direct Energy denies the allegations contained in Paragraph 8.




                                                2
      Case: 1:20-cv-02731-JPC Doc #: 5 Filed: 02/08/21 3 of 15. PageID #: 63




       9.       Direct Energy admits only that venue is proper under 28 U.S.C. § 1391(b). Direct

Energy lacks knowledge or information sufficient to form a belief as to the truth of the remaining

allegations contained in Paragraph 9. To the extent any response is required, Direct Energy

denies the remaining allegations contained in Paragraph 9.

                            COMMON ALLEGATIONS OF FACT

       10.      Direct Energy denies the allegations contained in Paragraph 10.

       11.      Direct Energy admits only that it is a retail electric provider. Direct Energy denies

any remaining allegations contained in Paragraph 11.

       12.      Direct Energy denies the allegations contained in Paragraph 12.

       13.      Direct Energy admits only that the plain language of the TCPA speaks for itself.

Direct Energy denies the remaining allegations contained in Paragraph 13.

       14.      Direct Energy denies the allegations contained in Paragraph 14.

       15.      Direct Energy admits only that the plain language of the Public Law speaks for

itself. Direct Energy denies the remaining allegations contained in Paragraph 15.

       16.      Direct Energy admits only that the plain language of the Congressional Record

speaks for itself. Direct Energy denies the remaining allegations contained in Paragraph 16.

       17.      Direct Energy admits only that the plain language of the Federal Communications

Commission speaks for itself. Direct Energy denies the remaining allegations contained in

Paragraph 17.

       18.      Direct Energy denies the allegations contained in Paragraph 18.

       19.      Direct Energy denies the allegations contained in Paragraph 19.

       20.      Paragraph 20 of the Complaint contains statements of law or legal conclusions to

which no response is required. To the extent that any response is required, Direct Energy denies



                                                  3
      Case: 1:20-cv-02731-JPC Doc #: 5 Filed: 02/08/21 4 of 15. PageID #: 64




the allegations contained in Paragraph 20.

       21.     Direct Energy denies the allegations contained in Paragraph 21.

       22.     Direct Energy denies the allegations contained in Paragraph 22.

       23.     Direct Energy admits only that other TCPA violations have been alleged against

it. To the extent that any further response is required, Direct Energy denies the remaining

allegations in Paragraph 23.

       24.     Direct Energy admits only that the plain language of the Commissions’ records

speaks for themselves. Direct Energy denies the remaining allegations contained in Paragraph

24.

       25.     Paragraph 25 of the Complaint contains statements of law or legal conclusions to

which no response is required. To the extent that any response is required, Direct Energy denies

the allegations contained in Paragraph 25.

       26.     Direct Energy admits only that it contacts potential customers with their prior

express consent. Direct Energy denies the remaining allegations contained in Paragraph 26.

       27.     Direct Energy denies the allegations contained in Paragraph 27.

       28.     Direct Energy admits only that the plain language of Plaintiff’s Complaint speaks

for itself. Direct Energy denies the remaining allegations contained in Paragraph 28.

             FACTS SPECIFIC TO PLAINTIFF ROBERTA LINDENBAUM

       29.     Direct Energy lacks knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 29. To the extent that any response is required,

Direct Energy denies the allegations contained in Paragraph 29.




                                                4
      Case: 1:20-cv-02731-JPC Doc #: 5 Filed: 02/08/21 5 of 15. PageID #: 65




       30.    Direct Energy lacks knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 30. To the extent that any response is required,

Direct Energy denies the allegations contained in Paragraph 30.

       31.    Direct Energy lacks knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 31. To the extent that any response is required,

Direct Energy denies the allegations contained in Paragraph 31.

       32.    Direct Energy lacks knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 32. To the extent that any response is required,

Direct Energy denies the allegations contained in Paragraph 32.

       33.    Direct Energy lacks knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 33. To the extent that any response is required,

Direct Energy denies the allegations contained in Paragraph 33.

       34.    Direct Energy lacks knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 34. To the extent that any response is required,

Direct Energy denies the allegations contained in Paragraph 34.

       35.    Direct Energy lacks knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 35. To the extent that any response is required,

Direct Energy denies the allegations contained in Paragraph 35.

       36.    Direct Energy lacks knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 36. To the extent that any response is required,

Direct Energy denies the allegations contained in Paragraph 36.

       37.    Direct Energy lacks knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 37. To the extent that any response is required,



                                               5
      Case: 1:20-cv-02731-JPC Doc #: 5 Filed: 02/08/21 6 of 15. PageID #: 66




Direct Energy denies the allegations contained in Paragraph 37.

       38.    Direct Energy lacks knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 38. To the extent that any response is required,

Direct Energy denies the allegations contained in Paragraph 38.

       39.    Direct Energy lacks knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 39. To the extent that any response is required,

Direct Energy denies the allegations contained in Paragraph 39.

       40.    Direct Energy lacks knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 40. To the extent that any response is required,

Direct Energy denies the allegations contained in Paragraph 40.

       41.    Direct Energy lacks knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 41. To the extent that any response is required,

Direct Energy denies the allegations contained in Paragraph 41.

       42.    Direct Energy lacks knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 42. To the extent that any response is required,

Direct Energy denies the allegations contained in Paragraph 42.

       43.    Direct Energy lacks knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 43. To the extent that any response is required,

Direct Energy denies the allegations contained in Paragraph 43.

       44.    If a Direct Energy independent contractor contacted Lindenbaum, Direct Energy

admits only that it would have been with Lindenbaum’s consent. Direct Energy denies the

remaining allegations contained in Paragraph 44.

       45.    Paragraph 45 of the Complaint contains statements of law or legal conclusions to



                                               6
      Case: 1:20-cv-02731-JPC Doc #: 5 Filed: 02/08/21 7 of 15. PageID #: 67




which no response is required. To the extent that any response is required, Direct Energy denies

the allegations contained in Paragraph 45.

       46.     Paragraph 46 of the Complaint contains statements of law or legal conclusions to

which no response is required. To the extent that any response is required, Direct Energy denies

the allegations contained in Paragraph 46.

       47.     Direct Energy admits only that the plain language of Plaintiff’s Complaint and the

TCPA speaks for itself. Direct Energy denies the remaining allegations contained in Paragraph

47.

       48.     Direct Energy denies that Plaintiff and the purported Classes are entitled to the

relief sought in Paragraph 48.

             DIRECT ENERGY’S LIABILITY FOR TELEMARKETING CALLS

       49.     Direct Energy admits only that the plain language of 47 U.S.C. § 153(39) speaks

for itself. Direct Energy denies the remaining allegations contained in Paragraph 49.

       50.     Direct Energy admits the allegation contained in Paragraph 50.

       51.     Direct Energy admits only that the plain language of the FCC’s Record speaks for

itself. Direct Energy denies the remaining allegations contained in Paragraph 51.

       52.     Direct Energy admits only that the plain language of the FCC’s ruling speaks for

itself. Direct Energy denies the remaining allegations contained in Paragraph 52.

       53.     Direct Energy admits only that the plain language of the FCC’s Declaratory

Ruling speaks for itself. Direct Energy denies the remaining allegations contained in Paragraph

53.

       54.     Direct Energy admits only that the plain language of the FCC’s Declaratory

Ruling speaks for itself. Direct Energy denies the remaining allegations contained in Paragraph

54.
                                                7
      Case: 1:20-cv-02731-JPC Doc #: 5 Filed: 02/08/21 8 of 15. PageID #: 68




       55.     Direct Energy admits only that the plain language of the FCC’s Declaratory

Ruling speaks for itself. Direct Energy denies the remaining allegations contained in Paragraph

55.

       56.     Direct Energy admits only that the plain language of the FCC’s Declaratory

Ruling speaks for itself. Direct Energy denies the remaining allegations contained in Paragraph

56.

       57.     Paragraph 57 of the Complaint contains statements of law or legal conclusions to

which no response is required. To the extent that any response is required, Direct Energy denies

the allegations contained in Paragraph 57.

       58.     Direct Energy denies the allegations contained in Paragraph 58.

       59.     Direct Energy denies the allegations contained in Paragraph 59.

       60.     Direct Energy denies the allegations contained in Paragraph 60.

       61.     Direct Energy admits only that the plain language of the Restatement (Third) of

Agency speaks for itself. Direct Energy denies the remaining allegations contained in Paragraph

61.

       62.     Paragraph 62 of the Complaint contains statements of law or legal conclusions to

which no response is required. To the extent that any response is required, Direct Energy denies

the allegations contained in Paragraph 62.

       63.     Direct Energy denies the allegations contained in Paragraph 63.

       64.     Paragraph 64 of the Complaint contains statements of law or legal conclusions to

which no response is required. To the extent that any response is required, Direct Energy denies

the allegations contained in Paragraph 64.




                                                8
      Case: 1:20-cv-02731-JPC Doc #: 5 Filed: 02/08/21 9 of 15. PageID #: 69




       65.     Direct Energy admits only that it instructed its vendors, which are independent

contractors, to operate pursuant to the agreed upon scope of authority. Direct Energy denies the

remaining allegations contained in Paragraph 65.

       66.     Direct Energy admits only that it instructed its vendors, which are independent

contractors, to operate pursuant to the agreed upon scope of authority. Direct Energy denies the

remaining allegations contained in Paragraph 66.

       67.     Direct Energy admits only that it instructed its vendors, which are independent

contractors, to operate pursuant to the agreed upon scope of authority. Direct Energy denies the

remaining allegations contained in Paragraph 67.

       68.     Direct Energy denies the allegations contained in Paragraph 68.

       69.     Direct Energy admits only that the plain language of the FCC’s Declaratory

Ruling speaks for itself. Direct Energy denies the remaining allegations contained in Paragraph

69.

                                   CLASS ALLEGATIONS

       70.     Direct Energy admits only that the plain language of Federal Rules of Civil

Procedure 23(b)(2) and 23(b)(3) speak for themselves. Direct Energy denies the remaining

allegations contained in Paragraph 70.

       71.     Paragraph 71 of the Complaint contains statements of law or legal conclusions to

which no response is required. To the extent that any response is required, Direct Energy denies

the allegations contained in Paragraph 71.

       72.     Paragraph 72 of the Complaint contains statements of law or legal conclusions to

which no response is required. To the extent that any response is required, Direct Energy denies

the allegations contained in Paragraph 72.

       73.     Paragraph 73 of the Complaint contains statements of law or legal conclusions to
                                                9
      Case: 1:20-cv-02731-JPC Doc #: 5 Filed: 02/08/21 10 of 15. PageID #: 70




which no response is required. To the extent that any response is required, Direct Energy denies

the allegations contained in Paragraph 73.

       74.     Paragraph 74 of the Complaint contains statements of law or legal conclusions to

which no response is required. To the extent that any response is required, Direct Energy denies

the allegations contained in Paragraph 74.

       75.     Paragraph 75 of the Complaint contains statements of law or legal conclusions to

which no response is required. To the extent that any response is required, Direct Energy denies

the allegations contained in Paragraph 75.

       76.     Paragraph 76 of the Complaint contains statements of law or legal conclusions to

which no response is required. To the extent that any response is required, Direct Energy denies

the allegations contained in Paragraph 76.

       77.     Paragraph 77 of the Complaint contains statements of law or legal conclusions to

which no response is required. To the extent that any response is required, Direct Energy denies

the allegations contained in Paragraph 77.

       78.     Direct Energy denies the allegations contained in Paragraph 78.

                               FIRST CAUSE OF ACTION
                              Telephone Consumer Protect Act
                                (Violation of 47 U.S.C. § 227)
                                        Legal Claims

       79.     Direct Energy responds to the repeated allegations in Paragraph 79 of the

Complaint in the same manner in which it responded to the allegations above.

       80.     Direct Energy denies the allegations contained in Paragraph 80.

       81.     Direct Energy denies the allegations contained in Paragraph 81.

       82.     Direct Energy denies the allegations contained in Paragraph 82.

       83.     Direct Energy denies the allegations contained in Paragraph 83.

                                               10
      Case: 1:20-cv-02731-JPC Doc #: 5 Filed: 02/08/21 11 of 15. PageID #: 71




       84.     Paragraph 84 of the Complaint contains statements of law or legal conclusions to

which no response is required. To the extent that any response is required, Direct Energy denies

the allegations contained in Paragraph 84.

       85.     Paragraph 85 of the Complaint contains statements of law or legal conclusions to

which no response is required. To the extent that any response is required, Direct Energy denies

the allegations contained in Paragraph 85.

       86.     Paragraph 86 of the Complaint contains statements of law or legal conclusions to

which no response is required. To the extent that any response is required, Direct Energy denies

the allegations contained in Paragraph 86.

                               SECOND CAUSE OF ACTION
                             Telephone Consumer Protection Act
                                (Violation of 47 U.S.C. § 227)

       87.     Direct Energy responds to the repeated allegations in Paragraph 87 of the

Complaint in the same manner in which it responded to the allegations above.

       88.     Direct Energy admits only that the plain language of 47 U.S.C. § 227(c)(5) speaks

for itself. Direct Energy denies the remaining allegations contained in Paragraph 88.

       89.     Direct Energy admits only that the plain language of 47 C.F.R. § 64.1200(c)

speaks for itself. Direct Energy denies the remaining allegations contained in Paragraph 89.

       90.     Direct Energy admits only that the plain language of 47 C.F.R. § 64.1200(c) and

(d) speaks for itself. Direct Energy denies the remaining allegations contained in Paragraph 90.

       91.     Direct Energy admits only that the plain language of 47 C.F.R. § 64.1200(d)

speaks for itself. Direct Energy denies the remaining allegations contained in Paragraph 91.

       92.     Paragraph 92 of the Complaint contains statements of law or legal conclusions to




                                               11
      Case: 1:20-cv-02731-JPC Doc #: 5 Filed: 02/08/21 12 of 15. PageID #: 72




which no response is required. To the extent that any response is required, Direct Energy denies

the allegations contained in Paragraph 92.

       93.     Paragraph 93 of the Complaint contains statements of law or legal conclusions to

which no response is required. To the extent that any response is required, Direct Energy denies

the allegations contained in Paragraph 93.

       94.     Paragraph 94 of the Complaint contains statements of law or legal conclusions to

which no response is required. To the extent that any response is required, Direct Energy denies

the allegations contained in Paragraph 94.

       95.     Paragraph 95 of the Complaint contains statements of law or legal conclusions to

which no response is required. To the extent that any response is required, Direct Energy denies

the allegations contained in Paragraph 95.

       96.     Paragraph 96 of the Complaint contains statements of law or legal conclusions to

which no response is required. To the extent that any response is required, Direct Energy denies

the allegations contained in Paragraph 96.

       97.     Paragraph 97 of the Complaint contains statements of law or legal conclusions to

which no response is required. To the extent that any response is required, Direct Energy denies

the allegations contained in Paragraph 97.

                                    PRAYER FOR RELIEF

       Direct Energy denies that Plaintiff or any of the purported, uncertified class are entitled to

any of the requested relief.

                                        JURY DEMAND

       Direct Energy admits only that Plaintiff has requested a jury trial.




                                                12
      Case: 1:20-cv-02731-JPC Doc #: 5 Filed: 02/08/21 13 of 15. PageID #: 73




                                   AFFIRMATIVE DEFENSES

        98.      Lindenbaum’s claims are barred, in whole or in part, by the doctrine of consent.

        99.      Lindenbaum’s claims are barred, in whole or in part, by the doctrine of

justification.

        100.     Lindenbaum’s claims are barred, in whole or in part, by the doctrines of waiver or

estoppel.

        101.     Lindenbaum’s claims are barred, in whole or in part, because Plaintiff has

suffered no damage.

        102.     Lindenbaum’s claims are barred because Plaintiff lacks standing.

        103.     Lindenbaum’s claims are barred, in whole or in part, by the affirmative defenses

provided by statute under the TCPA, 47 U.S.C. § 227, et. seq.

        104.     Lindenbaum’s claims are barred, in whole or in part, because Direct Energy

and/or its vendors maintains a written policy regarding a do-not-call list and abides by other do-

not-call list requirements.

        105.     Lindenbaum’s claims are barred, in whole or in part, by fraud or the doctrine of

unclean hands.

        106.     Lindenbaum’s claims are barred or limited because the alleged damages or

injuries to Lindenbaum, to the extent any exist, were caused in whole or in part by the acts or

omissions of third parties over which Direct Energy had and has no control, and/or by the acts or

omissions of Lindenbaum.

        107.     Lindenbaum’s claims are limited to the extent that Lindenbaum failed to mitigate

the alleged damages.




                                                 13
      Case: 1:20-cv-02731-JPC Doc #: 5 Filed: 02/08/21 14 of 15. PageID #: 74




       108.    Direct Energy gives notice that it intends to rely upon such other defenses as may

become available or ascertained during the course of discovery proceedings in this action and

reserves the right to amend this Answer to assert any such defense.

DATE: February 8, 2021

                                                By: /s/ Ashley L. Oliker
                                                Ashley L. Oliker (0085628)
                                                Frost Brown Todd LLC
                                                10 W. Broad Street, Suite 2300
                                                Columbus, Ohio 43215
                                                T: (614) 559-7227
                                                F: (614) 464 1737
                                                aoliker@fbtlaw.com

                                                Michael D. Matthews, Jr.*
                                                Texas Bar No. 24051009
                                                William B. Thomas*
                                                Texas Bar No. 24083965
                                                1001 Fannin Street, Suite 2700
                                                Houston, Texas 77002
                                                T: (713) 337-5580
                                                F: (713) 337-8850
                                                matt.matthews@emhllp.com
                                                william.thomas@emhllp.com

                                                *Application for Pro Hac Vice forthcoming

                                                ATTORNEYS FOR DEFENDANT DIRECT ENERGY
                                                SERVICES, LLC


                                CERTIFICATE OF SERVICE

I certify that a true and correct copy of the foregoing was served on all parties through their
counsel of record via the Court’s CM/ECF system, on February 8, 2021.


                                                 /s/ Ashley L. Oliker
                                                 Ashley L. Oliker
                                                 Attorney for Direct Energy Services LLC




                                               14
        Case: 1:20-cv-02731-JPC Doc #: 5 Filed: 02/08/21 15 of 15. PageID #: 75



EN00726.Public-00726 4811-3868-6427v1




                                          15
